 

Exhibit 10.8

 

PROMISSORY NOTE

 

DEFINED TERMS

 

Execution Date: December 1, 2016

 

City and State of Signing: New York, NY

 

Loan Amount: Fifty One Million and No/100 Dollars ($51,000,000.00)

 

Borrower: BR ROSWELL, LLC, a Delaware limited liability company

 





Borrower’s Address: BR Roswell, LLC   c/o Bluerock Real Estate, LLC   712 Fifth
Avenue, 9th Floor   New York, NY  10019   Attention:  Michael Konig and Jordan
Ruddy     with a copy to:       Kaplan Voekler Cunningham & Frank PLC   1401
East Cary Street   Richmond, Virginia 23219   Attention:  S. Edward Flanagan,
Esq.    



Holder: METLIFE HCMJV 1 REIT, LLC, a Delaware limited liability company

 





Holder’s Address:   MetLife HCMJV 1 REIT, LLC     c/o MetLife Real Estate
Investors     One Alliance Center     3500 Lenox Road NE, Suite 1800    
Atlanta, GA  30326     Attention:  Officer in Charge     Re: Roswell City Walk
Apartments         and: MetLife HCMJV 1 REIT, LLC     c/o MetLife Real Estate
Investors     One Alliance Center     3500 Lenox Road NE, Suite 1800    
Atlanta, GA  30326     Attention:  Regional Associate General Counsel     Re:
Roswell City Walk Apartments

 

 

 

 



  and: MetLife HCMJV 1 REIT, LLC     c/o MetLife Investment Advisors, LLC    
One MetLife Way     Whippany, NJ 07981-1449     Attention:  Associate General
Counsel – MIM Unit     Investments Law     Re: Roswell City Walk Apartments    
 



Note:  This Promissory Note.  Security Instrument:  Deed to Secure Debt,
Security Agreement, and Fixture Filing dated as of the Execution Date granted by
Borrower to Holder.  Loan Agreement:  Loan Agreement dated as of the Execution
Date by and between Borrower and Holder.  Loan Documents:  This Note, the Loan
Agreement, the Security Instrument and any other documents related to this Note,
the Loan Agreement and/or the Security Instrument and all renewals, amendments,
modifications, restatements and extensions of these documents.  Guaranty:
Guaranty of Recourse Obligations dated as of the Execution Date and executed by
Liable Party (as defined in the Loan Agreement). Indemnity Agreement:  Unsecured
Indemnity Agreement dated as of the Execution Date and executed by Borrower and
Liable Party in favor of Holder.  The Indemnity Agreement and Guaranty are not
Loan Documents and shall survive repayment of the Loan or other termination of
the Loan Documents as described therein.

 

FOR VALUE RECEIVED, Borrower promises to pay to the order of Holder, at Holder’s
Address or such other place as Holder may from time to time designate, the Loan
Amount with interest payable in the manner described below, in money of the
United States of America that at the time of payment shall be legal tender for
payment of all obligations.

 

Capitalized terms which are not defined in this Note shall have the meanings set
forth in the Loan Agreement.

 

1.          Payment of Principal and Interest. Borrower agrees to pay the
principal sum of this Note and interest on the unpaid principal sum of this Note
from time to time outstanding at the rates and at the times specified in Article
II of the Loan Agreement, and the outstanding balance of the principal sum of
this Note and all accrued and unpaid interest thereon, and all other sums
evidenced by this Note or secured by the Security Instrument and/or any other
Loan Documents, as well as any future advances under the Security Instrument
that may be made to or on behalf of Borrower by Holder following the Advance
Date, shall be due and payable on the Maturity Date.

 

2.          Security. The covenants of the Security Instrument are incorporated
by reference into this Note. This Note shall evidence, and the Security
Instrument and the Assignment of Leases shall secure, the Secured Indebtedness.



 

  2PROMISSORY NOTE

 

 

3.          Acceleration Upon Default. The provisions of Section 2.6 of the Loan
Agreement are hereby incorporated by reference into this Note to the same extent
and with the same force as if fully set forth herein.

 

4.          Limitation on Interest. The provisions of Section 2.8 of the Loan
Agreement are hereby incorporated by reference into this Note to the same extent
and with the same force as if fully set forth herein.

 

5.          Prepayment. Borrower shall not have the right to prepay all or any
portion of the Loan Amount at any time during the term of this Note except as
expressly set forth in the Loan Agreement.

 

6.          Exculpation. The provisions of Section 12.20 of the Loan Agreement
are hereby incorporated by reference into this Note to the same extent and with
the same force as if fully set forth herein.

 

7.          Waiver by Borrower. Borrower and others who may become liable for
the payment of all or any part of this Note, and each of them, waive (except as
expressly set forth in the Loan Documents) diligence, demand, presentment for
payment, notice of nonpayment, protest, notice of dishonor and notice of
protest, notice of intent to accelerate and notice of acceleration and
specifically consent to and waive notice of any amendments, modifications,
renewals or extensions of this Note, including the granting of extension of time
for payment, whether made to or in favor of Borrower or any other person or
persons.

 

8.          Exercise of Rights. No single or partial exercise by Holder, or
delay or omission in the exercise by Holder, of any right or remedy under the
Loan Documents shall waive or limit the exercise of any such right or remedy.
Holder shall at all times have the right to proceed against any portion of or
interest in the Property in the manner that Holder may deem appropriate, without
waiving any other rights or remedies. The release of any party under this Note
shall not operate to release any other party which is liable under this Note
and/or under the other Loan Documents or under the Indemnity Agreement.

 

9.          Fees and Expenses. If Borrower defaults under this Note, Borrower
shall be personally liable for and shall pay to Holder, in addition to other
sums payable pursuant to the terms hereof, the costs and expenses of enforcement
and collection, including a reasonable sum as an attorney’s fee. This obligation
is not limited by Section 12.20 of the Loan Agreement.

 

10.         No Amendments. This Note may not be modified or amended except in a
writing executed by Borrower and Holder. No waivers shall be effective unless
they are set forth in a writing signed by the party which is waiving a right.
This Note and the other Loan Documents are the final expression of the lending
relationship between Borrower and Holder.

 

11.         Governing Law. This Note is to be construed and enforced in
accordance with the laws of the State. 



 

  3PROMISSORY NOTE

 

 

12.         Construction. The words “Borrower” and “Holder” shall be deemed to
include their respective heirs, representatives, successors and assigns, and
shall denote the singular and/or plural, and the masculine and/or feminine, and
natural and/or artificial persons, as appropriate. The provisions of this Note
shall remain in full force and effect notwithstanding any changes in the
shareholders, partners or members of Borrower. If more than one party is
Borrower, the obligations of each party shall be joint and several. The captions
in this Note are inserted only for convenience of reference and do not expand,
limit or define the scope or intent of any section of this Note.

 

13.         Notices. All notices, demands, requests and consents permitted or
required under this Note shall be given in the manner prescribed in the Loan
Agreement.

 

14.         Time of the Essence. Time shall be of the essence with respect to
all of Borrower’s obligations under this Note.

 

15.         Severability. If any provision of this Note should be held
unenforceable or void, then that provision shall be deemed separable from the
remaining provisions and shall not affect the validity of this Note, except that
if that provision relates to the payment of any monetary sum, then Holder may,
at its option, declare the Secured Indebtedness immediately due and payable but
without the payment of any Prepayment Fee.

 

[NO FURTHER TEXT ON THIS PAGE] 

 

  4PROMISSORY NOTE

 

 

IN WITNESS WHEREOF, THIS NOTE has been executed by Borrower as of the Execution
Date.

 

  BORROWER:       BR ROSWELL, LLC,   a Delaware limited liability company      
  By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Title: Authorized Signatory

 

Signature Page 

 

 PROMISSORY NOTE

 